Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2013031176).
             Regarding claim 8, Brown et al., according to Figs. 1-8, discloses an earphones module (see earphones 40 and 50 in Fig. 6 as an earphones module) for a modular head-wearable loudspeaker system (see Fig. 1), said earphones module comprising: 
              a principal earphone (40) comprising: 
                       an earphone loudspeaker (see speaker 100); 
                       an audio signal processor (see audio module 94 as the audio signal processor);
                       at least one earphone microphone (see microphone 46 as the at least one earphone microphone) for generating at least one earphone microphone signal (see paragraph 0042),  
                    an earphone wireless interface (see antenna 42 as the earphone wireless interface) communicatively connected to said earphone loudspeaker (100) through said audio signal processor (94) for providing an audio signal (95) to said earphone loudspeaker (100) from a peripheral audio source (see source 102 as the peripheral audio source) communicatively connected to said earphone wireless interface (92); 
                   an earphone audio output (see output to output audio signal 95 as the earphone audio output) communicatively connected to said earphone wireless interface (92) through said audio signal processor (94) ; and 
                  an earphone microphone input (see input to receive signal from microphone 46 as the earphone microphone input) communicatively connected to said audio signal processor (94) and arranged to receive a signal (signal from the microphone 46) by said audio signal processor (94).
            Regarding claim 9,  see Fig. 6 which discloses the earphones module (40, 50) comprises an auxiliary earphone (see earphone 50 as the auxiliary earphone), and wherein said auxiliary earphone (50) comprises an auxiliary earphone loudspeaker (see speaker 100 in the earphone 50 as the auxiliary earphone loudspeaker).
             Regarding claim 10, see Fig. 1 or 6 which discloses the earphones module (40, 50) comprises at least two earphone microphones (see microphones 46 in earphones 40 and 50 as the at least two earphone microphones).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2013031176)  in view of Boyajian et al. (US 20140211959).
             Regarding claim 11, Brown et al., according to Fig. 1 and 6, discloses a headphones module (40, 50 in Fig. 6) for a modular head-wearable loudspeaker system (see Fig. 1), said headphones module comprising: 
               a first earcup (see earcup 40 as the first earcup); 
               a second earcup (see earcup 50 as the second earcup); 
               a flexible headband (see headband 12), interconnecting said first earcup (40) and said second earcup (50), for wearing said headphones module, wherein said first earcup (40) and said second earcup (50) comprise headphone loudspeakers (speakers 100 in earcups 40 and 50) such that each of said first earcup (40) and said second earcup (50) comprises a respective headphone  loudspeaker (speaker 100) of said headphone loudspeakers (speakers 100); 
               at least one headphone microphone (see microphone 46 as at the least one headphone microphone) for generating at least one headphone microphone signal (paragraph 0042); 
               at least one headphone audio input (see antenna 92 as the at least one headphone audio input ) communicatively connected to any of said headphone loudspeakers (100); and 
               at least one headphone microphone output (see output from microphone 46 as the at least one headphone microphone output) communicatively connected to said at least one headphone microphone (46).
                However, Brown et al. fails to teach the use of  the headphone module comprising at least one mechanical earphone attachment interface.

              Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the headphone of the Brown et al. by providing  on the headphone at least one mechanical earphone attachment interface, as taught by Boyajian et al..
              The motivation for this modification is to obtain an alternative headphone capable of connecting to an earbud device and outputting audio signal from the earbud device, and thereby to make the headphone more comparable. 
               Regarding claim 12, see Fig. 6 of Brown which discloses said headphones module comprises at least one peripheral audio input (see antenna 92 to receive audio signal from source 102 as the at least one peripheral audio input)  by communicatively connected to any of said headphone loudspeakers (100) for providing an auxiliary audio signal to any of said headphone loudspeakers (100) from a peripheral audio source (see source 102 as the peripheral audio source) communicatively connected to at least one of said at least one peripheral audio input (92).
              Regarding claim 13, see Fig. 6 of Brown which discloses the  headphones module (40, 50) comprises at least two headphone microphones (see microphones 46 and 122 in earphone 40 or 50), and wherein said at least two headphone microphones (46 and 122) are located in said first earcup (see earcup 46 includes microphones 46 and 122).
. 
Allowable Subject Matter
Claims 1-7 and 15-20 are allowable over the prior art of record.
Claims 1-7 and 15-20 are allowable over the prior art of record because the prior art of record including US 20130311176 and US 20140211959 as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 102 and 103 rejections above).     
            However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include claimed features comprising:  at least one headphone microphone output communicatively connected to at least one of said at least one headphone microphone and communicatively connected to said earphone microphone input for providing at least one of said at least one headphone microphone signal to said audio signal processor, as recited in claim 1, or claimed features comprising: communicatively connecting a headphone microphone output of said headphones module with an earphone microphone input of said principal earphone; recording said headphone microphone signal using a headphone microphone of said headphones module; transmitting said headphone microphone signal to an audio signal processor of said principal earphone via said headphone microphone output and said earphone microphone input; and processing said headphone microphone signal by said audio signal processor, as recited in claim 15.
              Other references of the record are a headphone system related to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the 
                                                                 Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a similar concept of the claimed invention that include a headphone having first and second earcups and an interface provided on the earcups to connect the  headphone with other electronic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688